Citation Nr: 0328447	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  03-08 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for anxiety and 
hypochondriacal reaction manifested by headaches, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to October 
1945.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  However, the letter sent to the veteran 
informing him of the RO's decision and the February 2003 
statement of the case were issued by the RO in Chicago, 
Illinois.

A review of the claims file reflects that the veteran raised 
the issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability.  In an October 2000 letter to the veteran, the RO 
included VA Form 21-8940 (Veterans Application for Increased 
Compensation Based on Unemployability).  As the veteran did 
not respond, this issue is not for appellate consideration by 
the Board at this time.  The RO is requested to take any 
additional action deemed necessary with respect to this 
claim.  

In October 2003, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim for an increased evaluation for 
service-connected anxiety and hypochondriacal reaction 
manifested by headaches has been accomplished.

2.  The veteran reportedly experiences daily headaches, which 
last a half an hour and are associated with nausea or 
vomiting, and are temporarily relieved with medication and 
rest.


CONCLUSION OF LAW

With resolution of doubt in the veteran's favor, the criteria 
for assignment of a 50 percent rating for anxiety and 
hypochondriacal reaction manifested by headaches have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000).  See 38 U.S.C.A. § 5103A.  In light of the 
award of the maximum schedular evaluation assignable for the 
headache manifestation of the disability at issue in the 
decision below, the Board finds that there is no prejudice to 
the veteran in proceeding with the claim on the merits.  
Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  In this case, the 
veteran has specifically requested that his case be advanced 
on the Board's docket because of his advancing age under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900 (c)(2002).  The veteran's requested was granted by 
the Board in October 2003.

Factual Background

The veteran contends, in essence, that the disability at 
issue is more severely disabling than the current 30 percent 
disability rating.  In this regard, he maintains that he has 
migraine headaches which interfere with his ability to 
maintain employment, that they are temporarily alleviated 
with rest and medication and that they occur on a daily basis 
and last for half an hour. 

A brief overview of the veteran's service medical records 
reflects that in early December 1944, he was stricken with 
sunstroke and was put on his ship's sick list for eight days 
with headaches and high temperature.  The veteran was again 
admitted to the sick list on August 21, 1945 for headaches.  
At discharge in October 1945, diagnoses of headaches, 
undetermined, and migraine were recorded.  

Post-service private and VA medical reports, dating from 
October 1946 to January 2003, reflect that the veteran had 
been examined on several occasions and had been diagnosed as 
having migraine, anxiety state, and conversion reaction.  
When placed in a VA Diagnostic Center in 1949, the diagnoses 
were headaches, not due to any demonstrable physical 
abnormality; psychoneurosis, anxiety and hypochondriacal 
type; convergency insufficiency, and congenital anomaly of 
the lumbosacral region.  

Turning to the recent medical evidence of record, when seen 
in the VA outpatient clinic in January 2000, the veteran 
complained of suffering from constant migraine headaches, 
which interfered with his ability to walk several blocks.  

A November 2000 VA psychiatric examination report reflects 
that the veteran complained of having poor sleep and of being 
awakened with headaches.  The veteran related that his 
frequent headaches caused him to miss work.  He reported that 
at some point during each day, his headaches would become so 
intense that he would be forced to lie down.  The veteran 
indicated that his household activities were limited.  Upon 
mental status evaluation, the veteran was alert, well-
oriented and coherent throughout the interview.  His speech 
was logical and goal-directed.  His thought process showed no 
delusional ideas.  The veteran did not hallucinate.  He was 
not, nor had he ever been, dangerous to himself or to others.  
The veteran's mood had been depressed due to chronic pain, 
but he did not feel helpless or hopeless.  His range of 
social and recreational activity was extremely limited due to 
pain, but the veteran was disciplined to carry on with his 
routine of daily living.  Impulse control showed no 
impairment.  His memory and intellectual functioning were in 
the average range.  The veteran's judgment and reasoning were 
good.  The veteran's sleep was fitful due to pain.  His 
appetite was adequate.  The veteran denied having panic 
attacks and symptoms of an anxiety disorder.  An Axis III 
diagnosis of headaches was entered.  It was the opinion of 
the VA examiner that the veteran was unemployable due to his 
"service-connected condition."  The examiner further stated 
that the veteran's condition did not represent a mental 
disorder, as was previously suggested by his old records. 

A November 2000 VA neurological examination report reflects 
that the veteran complained of having daily headaches, which 
lasted almost half a day for half an hour.  He related that 
anytime he became warm, walked or engaged in any physical 
activity, he would get a headache.  The veteran indicated 
that the headaches were a dull and aching sensation in the 
entire back of his head (the veteran pointed to the vertex of 
the skull when he talked, and swept his hand backward over 
the occipital.)  He stated that the pain was a three to four, 
on a scale of 10, and that they were associated with nausea 
and vomiting (the examiner noted that the veteran had an old 
history of peptic ulcer disease and constipation.)  On 
physical examination, the veteran reported his headache was a 
little less when he extended the head 40 degrees, and that 
the headache increased when he held the position of rotation 
of the head to 55 to 60 degrees, bilaterally.  Following 
review of cervical spine X-rays which showed moderate to 
severe C5-6 degenerative joint disease and disc disease, the 
diagnosis was chronic headaches secondary to degenerative 
joint disease and degenerative disc disease of C5-6.

VA outpatient reports, dated in September 2001 and February 
2002, reflect that the veteran continued to complain of 
headaches which came and went, were aggravated by physical 
exertion and were temporarily relieved with pain medication.   

Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1 (2003); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Analysis

The RO has evaluated the veteran's service-connected anxiety 
and hypochondriacal reaction manifested by headaches as 30 
percent disabling under 38 C.F.R. § 4.130 Diagnostic Code 
9400 (2003).  While the Board notes that private and VA 
clinical evidence of record reflects that the veteran's 
headaches have historically been found to have been a 
manifestation of an underlying psychiatric pathology, a 
psychiatric disability was not found upon VA psychiatric 
examination in November 2000.  In fact, a VA neurologist in 
November 2000 concluded that the veteran's migraine headaches 
were the result of an underlying physical pathology.  In as 
much as there are differing competent clinical opinions of 
record with respect to the etiology of the veteran's 
headaches, it is significant to note that headaches are 
nevertheless recognized as a manifestation of the service-
connected disability at issue.  As such, the Board finds that 
they are ratable by analogy to migraine headaches pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2003).  Under this 
diagnostic code, a migraine headache disorder with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation. 
Migraine headache disorder with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a maximum 50 percent 
evaluation.  Id.

After careful review of the evidence of record in light of 
the criteria noted above, and with resolution of doubt in the 
veteran's favor, the Board finds that the evidence supports a 
50 percent rating under Diagnostic Code 8100 for anxiety and 
hypochondriacal reaction manifested by headaches.  In 
reaching the foregoing conclusion, the Board notes that the 
veteran has experienced daily migraine headaches which last a 
half an hour, are associated with additional symptoms (such 
as nausea and vomiting), and are only temporarily relieved 
with rest and medication.  Overall, the competent clinical 
evidence of records reflects that the veteran experiences 
headaches of the frequency and severity contemplated in the 
50 percent evaluation.  Resolving reasonable doubt in the 
veteran's favor, the Board concludes that the criteria for a 
50 percent disability evaluation for his service-connected 
anxiety and hypochondriacal reaction manifested by headaches 
is warranted.  See 38 C.F.R. § 3.102 (2002).  

As indicated above, the 50 percent evaluation is the maximum 
schedular rating assignable under Diagnostic Code 8100, and 
there is no diagnostic code pursuant to which a higher 
evaluation could be assigned.  There is neither evidence nor 
argument that the veteran's service-connected migraine 
headaches are the result of a head injury or brain trauma to 
warrant consideration of 38 C.F.R. § 4.124a, Diagnostic Code 
8045 (2003) or 38 C.F.R. § 4.130, Diagnostic Code 9304 
(2003.)

While the Schedule affords the potential for a higher 
evaluation for psychiatric manifestations of the disability 
at issue under 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2003), for generalized anxiety disorder, the competent 
(clinical) evidence of record does not demonstrate such 
criteria are met.  In this regard, the Board notes that under 
Diagnostic Code 9400 a 50 percent rating is assigned when the 
disorder produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessed 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is applicable where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

As noted above, on psychiatric evaluation in November 2000, 
the veteran denied panic attacks or symptoms of an anxiety 
disorder.  His judgment and reasoning were described as good.  
Although his mood was depressed, it was noted he did not feel 
helpless or hopeless, and was able to carry on routine 
activities of daily living.  Indeed, neither Axis I nor Axis 
II psychiatric disability was diagnosed.  While the VA 
examiner opined the veteran was unemployable due to his 
service-connected condition, no objective clinical findings 
were noted at that time in support of such opinion. 

Furthermore, while the 50 percent disability rating assigned 
herein, itself, is recognition that the veteran's industrial 
capability is impaired (see VanHoose v. Brown, 4 Vet. App. 
361, 363 (1993)), there simply is no basis for referral of 
the claim for assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1)(2003).  
There is no showing that the veteran's disability picture is 
so exceptional or unusual, with such related factors as 
marked interference with employment (beyond that contemplated 
in the assigned evaluation), or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular criteria.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, the criteria for a 50 percent, but no higher, 
evaluation for service-connected service-connected anxiety 
and hypochondriacal reaction manifested by headaches are met.


ORDER

A 50 percent rating for service-connected anxiety and 
hypochondriacal reaction manifested by headaches is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



